THIS NOTE AND THE SECURITIES INTO WHICH IT IS CONVERTIBLE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR UNLESS VISTAGEN THERAPEUTICS, INC. SHALL HAVE RECEIVED
AN OPINION OF COUNSEL THAT THE REGISTRATION OF SUCH SECURITIES UNDER THE
SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS
NOT REQUIRED.

VISTAGEN THERAPEUTICS, INC.

Subordinate Convertible Promissory Note




U.S. $250,000

No.: PN-37

Issuance Date:  May 14, 2014

Maturity Date: March 31, 2015




FOR VALUE RECEIVED, VistaGen Therapeutics, Inc., a Nevada corporation (the
“Company”), hereby promises to pay to the order of Platinum Long Term Growth
VII, LLC or any permitted holder of this Subordinate Convertible Promissory Note
(the “Payee”), at the principal office of the Payee set forth herein, or at such
other place as the Payee may designate in writing to the Company, the principal
sum of Two Hundred Fifty Thousand Dollars ($250,000), with interest on the
unpaid principal balance hereof at a rate equal to ten percent (10%) per annum
commencing on the date hereof, in such coin or currency of the United States of
America as at the time shall be legal tender for the payment of public and
private debts and in immediately available funds, as provided in this
Subordinate Convertible Promissory Note (this “Note”).  This Note is being
issued pursuant to the terms and conditions of that certain Subscription
Agreement, dated on or about the date hereof, by and between the Company and
Payee (the “Subscription Agreement”).





This Note is not secured by any asset of the Company and is expressly
subordinate, in payment and priority, to the payment of the several Senior
Secured Convertible Promissory Notes issued by the Company to Platinum Long Term
Growth VII LLC (the “Senior Lender”), together with any related obligations and
any other promissory note that may, in the future, be issued to the Senior
Lender and secured by the collateral granted to the Senior Lender pursuant to
the terms of the Note Exchange and Purchase Agreement, dated as of October 11,
2012, by and between the Company and the Senior Lender.

1.

Automatic Conversion of Principal and Interest; Cash Payment Option.  

(a)

Automatic Conversion. Subject to the Payee’s Cash Payment Option (as defined in
Section 1(b) below) and Section 4 hereof, upon the closing by the Company of (i)
an equity or equity-based public offering registered with the U.S. Securities
Exchange Commission (the “SEC”) or (ii) an equity or equity based private
financing, or series of such financing transactions not registered with the SEC,
in each case resulting, following the Issuance Date, in gross proceeds to the
Company totaling at least $10,000,000 (a “Qualified Financing”), the outstanding
principal amount of this Note together with all accrued and unpaid interest
hereunder (the “Outstanding Balance”) shall be automatically converted, at the
closing and on the same terms and conditions of the Qualified Financing, into
such securities, including warrants of the Company, as are issued in the
Qualified Financing (the “Qualified Financing Securities”), the number of which
shall be determined as follows: (the Outstanding Balance as of the closing of
the Qualified Financing x (1.25) / (the per security price of the securities
sold in the Qualified Financing (valued at the lowest per share price if more
than one transaction constitutes the Qualified Financing)), (the “Automatic
Conversion Formula”); provided, however, that, no such automatic conversion
shall occur with respect to a portion of the Note if conversion thereof would
violate the terms of Section 4 hereof, in which case the Note shall be partially
converted pursuant to the Automatic Conversion Formula to the extent not in
violation of Section 4 hereof and any balance shall be repaid pursuant to the
Cash Payment Option.    

(b)

Cash Payment in Lieu of Automatic Conversion.  

(i)

Qualified Financing Notice.  In anticipation of, and prior to, the consummation
of the Qualified Financing, and no later than five (5) business days prior to
the date on which the Company intends to consummate the Qualified Financing, the
Company shall deliver a notice to the Payee in accordance with Section 13 of
this Note (the “Qualified Financing Notice”) stating (i) its bona fide intention
to consummate the Qualified Financing, and (ii) the principal terms upon which
it proposes to consummate the Qualified Financing;

(ii)

Cash Payment.  In lieu of automatic conversion of the Outstanding Balance upon
the closing of the Qualified Financing in accordance with Section 1(a) above,
the Payee may, at its option, elect to receive a cash payment from the Company
(the “Cash Payment Option”) equal to the Outstanding Balance as of the date of
payment as satisfaction of the obligations of the Company under the Note (the
“Cash Payment”) by delivering written notice to the Company no later than three
(3) business days after receipt of the Qualified Financing Notice by the Payee
(the “Cash Payment Notice”).  If the Payee elects to exercise the Cash Payment
Option, the Company shall deliver the Cash Payment to the Payee upon, and as a
condition to, the consummation of the Qualified Financing;

2.

Issuance of Warrants.  In consideration of the loan evidenced by this Note, upon
the execution and delivery of this Note, the Company shall issue to the Payee
Common Stock Warrants to purchase 250,000 shares of the Company’s common stock
in the form attached as Exhibit A (the “Warrant”).

3.

Voluntary Conversion of Principal and Interest. Subject to the terms and
conditions of this Section 3 and provided this Note remains outstanding, at any
time and from time to time, the Payee shall have the right, at the Payee’s
option, to convert all or a portion of the Outstanding Balance (the “Conversion
Option”) into such number of fully paid and non-assessable shares of the
Company’s common stock (the “Common Stock”) as is determined in accordance with
the following formula: (the portion of the Outstanding Balance as of the date of
the exercise of the Conversion Option being converted) / $0.50 (as equitably
adjusted for stock splits, stock dividends, combinations, recapitalizations and
the like).  If the Payee desires to exercise the Conversion Option, the Payee
shall, by personal delivery or nationally-recognized overnight carrier,
surrender the original of this Note and give written notice to the Company (the
“Conversion Notice”), which Conversion Notice shall (a) state the Payee’s
election to exercise the Conversion Option, and (b) provide for a representation
and







warranty of the Payee to the Company that, as of the date of the Conversion
Notice, the Payee has not assigned or otherwise transferred all or any portion
of the Payee’s rights under this Note to any third parties.  The Company shall,
within 3 business days thereafter, issue and deliver to the Payee the number of
Common Stock to which the Payee shall be entitled upon exercise of the
Conversion Option.  








4.

Ownership Cap and Certain Conversion Restrictions. Notwithstanding anything to
the contrary set forth in this Note, at no time may the Payee convert all or a
portion of this Note if the number of shares of Common Stock to be issued
pursuant to such conversion, when aggregated with all other shares of Common
Stock owned by the Payee at such time, would result in the Payee, together with
its affiliates, beneficially owning (as determined in accordance with Section
13(d) of the Exchange Act and the rules thereunder) in excess of 9.9% of the
then issued and outstanding shares of Common Stock outstanding at such time (the
“9.9% Threshold”); provided, however, that upon the Payee providing the Company
with at least 61 days’ notice pursuant that the Payee would like to waive this
Section 4 with regard to any or all shares of Common Stock issuable upon
conversion of this Note, this Section 4 shall be of no force or effect with
regard to all or a portion of the Note referenced in the Waiver Notice.




5.

Principal and Interest Payments.




(a)

The Company shall repay the entire principal balance then outstanding under this
Note on March 31, 2015 (the “Maturity Date”) unless earlier converted or repaid
pursuant to the terms hereof.

(b)

Interest on the outstanding principal balance of this Note shall accrue at a
rate of ten percent (10%) per annum commencing on the date hereof, compounding
monthly, which interest shall be computed on the basis of the actual number of
days elapsed and a year of three hundred and sixty (360) days.  All accrued and
unpaid interest due under this Note shall be payable on the Maturity Date by the
Company in cash unless earlier converted or repaid pursuant to the terms hereof.
 Furthermore, upon the occurrence of an Event of Default (as defined below),
then to the extent permitted by applicable law, the Company will pay interest to
the Payee on the then outstanding principal balance of the Note from the date of
the Event of Default until this Note is paid in full at the rate of twenty-four
percent (24%) per annum.

(c)

Without the prior written consent of the Payee, the Company may not prepay
principal and accrued interest hereunder.

6.

Non-Business Days.  Whenever any payment to be made shall be due on a Saturday,
Sunday or a public holiday under the laws of the State of New York, such payment
may be due on the next succeeding business day and such next succeeding day
shall be included in the calculation of the amount of accrued interest payable
on such date.

7.

Events of Default.  The occurrence of any of the following events shall be an
“Event of Default” under this Note:

(a)

the Company shall fail to make the payment of any principal amount outstanding
for a period of ten (10) days after the date such payment shall become due and
payable hereunder; provided, however, that the Company shall have ten (10) days
to cure any such default; or

(b)

the Company shall fail to make the payment of any accrued and unpaid interest
for a period of ten (10) days after the date such interest shall become due and
payable hereunder; provided, however, that the Company shall have ten (10) days
to cure any such default; or

(c)

any material breach by the Company of any representations or warranties or
covenants or other obligations of the Company hereunder or in the Subscription
Agreement or Warrant; or

(d)

the Company shall (i) apply for or consent to the appointment of, or the taking
of possession by, a receiver, custodian, trustee or liquidator of itself or of
all or a substantial part of its property or assets, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the Federal Bankruptcy Code, as amended (the “Bankruptcy Code”) or under
the comparable laws of any jurisdiction (foreign or domestic), (iv) file a
petition seeking to take advantage of any bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting the enforcement of creditors’
rights generally, or (v) acquiesce in writing to any petition filed against it
in an involuntary case under the Bankruptcy Code or under the comparable laws of
any jurisdiction (foreign or domestic); or

(e)

a proceeding or case shall be commenced in respect of the Company without its
application or consent, in any court of competent jurisdiction, seeking (i) the
liquidation, reorganization, moratorium, dissolution, winding up, or composition
or readjustment of its debts, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of it or of all or any substantial part of its
assets or (iii) similar relief in respect of it under any law providing for the
relief of debtors, and such proceeding or case described in clause (i), (ii) or
(iii) shall continue undismissed, or unstayed and in effect, for a period of
forty-five (45) consecutive days or any order for relief shall be entered in an
involuntary case under the Bankruptcy Code or under the comparable laws of any
jurisdiction (foreign or domestic) against the Company or any of its
subsidiaries and shall continue undismissed, or unstayed and in effect for a
period of forty-five (45) consecutive days.

8.

Remedies Upon An Event of Default.  If an Event of Default shall have occurred
and shall be continuing, the Payee of this Note may at any time at its option,
declare by written notice to the Company, the entire unpaid principal balance of
this Note together with all interest accrued and unpaid hereon, due and payable
without presentment, demand, protest, or notice, all of which are hereby
expressly unconditionally and irrevocably waived by the Company may exercise or
otherwise enforce any one or more of the Payee’s rights, powers, privileges,
remedies and interests under this Note or applicable law.  No course of delay on
the part of the Payee shall operate as a waiver thereof or otherwise prejudice
the right of the Payee.  No remedy conferred hereby shall be exclusive of any
other remedy referred to herein or now or hereafter available at law, in equity,
by statute or otherwise.  

9.

Replacement.  Upon receipt of a duly executed and notarized written statement
from the Payee with respect to the loss, theft or destruction of this Note (or
any replacement hereof), and without requiring an indemnity bond or other
security, or, in the case of a mutilation of this Note, upon surrender and
cancellation of such Note, the Company shall issue a new Note, of like tenor and
amount, in lieu of such lost, stolen, destroyed or mutilated Note.

10.

Parties in Interest; Transferability.  This Note shall be binding upon the
Company and its successors and assigns and the terms hereof shall inure to the
benefit of the Payee and its successors and permitted assigns. This Note may be
transferred, sold, pledged, hypothecated or otherwise granted as security by the
Payee, in the Payee’s sole discretion, without the prior written consent of the
Company.

11.

Amendments.  This Note may not be modified or amended in any manner except in
writing executed by the Company and the Payee.

12.

Notices.  Any notice, demand, request, waiver or other communication required or
permitted to be given hereunder shall be in writing and shall be effective (a)
upon hand delivery by telecopy or facsimile at the address or number designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the first business day following the date of
mailing by express courier service, fully prepaid, addressed to such address, or
upon actual receipt of such mailing, whichever shall first occur.

Address of the Payee:

Platinum Long Term Growth VII, LLC

152 West 57th Street

54th Floor

New York, NY 10019

Attention: Daniel Saks

Tel No.: (212) 271-7890

Fax No.: (212) 582-2424

Address of the Company:

VistaGen Therapeutics, Inc.

343 Allerton Avenue

South San Francisco, CA 94080

Attention: Chief Executive Officer

Tel. No.: (650) 577-3600







13.

Governing Law. This Note shall be governed by and construed in accordance with
the internal laws of the State of New York, without giving effect to the choice
of law provisions.  This Note shall not be interpreted or construed with any
presumption against the party causing this Note to be drafted.

14.

Headings.  Article and section headings in this Note are included herein for
purposes of convenience of reference only and shall not constitute a part of
this Note for any other purpose.

15.

Remedies, Characterizations, Other Obligations, Breaches and Injunctive Relief.
 The remedies provided in this Note shall be cumulative and in addition to all
other remedies available under this Note, at law or in equity (including,
without limitation, a decree of specific performance and/or other injunctive
relief), no remedy contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy and nothing herein shall limit a
Payee’s right to pursue actual damages for any failure by the Company to comply
with the terms of this Note.  The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable and material harm to the Payee
and that the remedy at law for any such breach may be inadequate.  Therefore the
Company agrees that, in the event of any such breach or threatened breach, the
Payee shall be entitled, in addition to all other available rights and remedies,
at law or in equity, to seek and obtain such equitable relief, including but not
limited to an injunction restraining any such breach or threatened breach,
without the necessity of showing economic loss and without any bond or other
security being required.

16.

Failure or Delay Not Waiver.  No failure or delay on the part of the Payee in
the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

17.

Enforcement Expenses.  The Company agrees to pay all reasonable costs and
expenses of enforcement of this Note, including, without limitation, reasonable
attorneys’ fees and expenses.

18.

Binding Effect.  The obligations of the Company and the Payee set forth herein
shall be absolute and binding upon the successors and permitted assigns of each
such party.

19.

Compliance with Securities Laws.  The Payee acknowledges and agrees that this
Note and the securities issuable upon the conversion of this Note, is being, and
will be, acquired solely for the Payee’s own account and not as a nominee for
any other party, and for investment purposes only and not with a view to the
resale or distribution of any part thereof, and that the Payee shall not offer,
sell or otherwise dispose of this Note or the securities issuable upon the
conversion of this Note other than in compliance with applicable federal and
state laws.  The Payee understands that this Note and the securities issuable
upon the conversion of this Note are “restricted securities” under applicable
federal and state securities laws and that such securities have not been, and
will not be, registered under the Securities Act of 1933, as amended (the
“Securities Act”).  The Payee, by its acceptance hereof, represents and warrants
to the Company that the Payee is an “accredited investor” as such term is
defined in Rule 501 of Regulation D promulgated under the Securities Act.  This
Note and any Note issued in substitution or replacement therefore, and the
securities issuable upon the conversion of this Note, shall be stamped or
imprinted with a legend in substantially the following form:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE
SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS OR UNLESS VISTAGEN
THERAPEUTICS, INC. SHALL HAVE RECEIVED AN OPINION OF COUNSEL THAT THE
REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.”

20.

Severability.  The provisions of this Note are severable, and if any provision
shall be held invalid or unenforceable in whole or in part in any jurisdiction,
then such invalidity or unenforceability shall not in any manner affect such
provision in any other jurisdiction or any other provision of this Note in any
jurisdiction.

21.

Consent to Jurisdiction.  Each of the Company and the Payee (i) hereby
irrevocably submits to the jurisdiction of the United States District Court
sitting in the Southern District of New York and the courts of the State of New
York located in New York county for the purposes of any suit, action or
proceeding arising out of or relating to this Note and (ii) hereby waives, and
agrees not to assert in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper.  Each of the Company and the Payee
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address set forth in Section 12
hereof and agrees that such service shall constitute good and sufficient service
of process and notice thereof.  Nothing in this Section 21 shall affect or limit
any right to serve process in any other manner permitted by applicable law.

22.

Waivers.  Except as otherwise specifically provided herein, the Company hereby
waives presentment, demand, notice of nonpayment, protest and all other demands
and notices in connection with the delivery, acceptance, performance and
enforcement of this Note, and does hereby consent to any number of renewals or
extensions of the time for payment hereof and agrees that any such renewals or
extensions may be made without notice and without affecting its liability
herein, AND DOES HEREBY WAIVE TRIAL BY JURY.  No delay or omission on the part
of the Payee in exercising its rights under this Note, or course of conduct
relating hereto, shall operate as a waiver of such rights or any other right of
the Payee, nor shall any waiver by the Payee of any such right or rights on any
one occasion be deemed a waiver of the same right or rights on any future
occasion.



23.

Assignment.  The Company shall not have the right to assign its rights and
obligations hereunder or any interest herein.













--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed and delivered this Note as of the
date first written above.  

 

VISTAGEN THERAPEUTICS, INC.

By:

Name:  Shawn K. Singh, JD

Title:    Chief Executive Officer






















{00091895.2}

 


